Exhibit 10.3
 
INDEMNIFICATION AGREEMENT
 
INDEMNIFICATION AGREEMENT ("Agreement"), dated as of February __, 2013, is by
and between GYRODYNE COMPANY OF AMERICA, INC., a New York corporation (the
"Company") and [NAME OF OFFICER], an individual residing at [address] (the
"Indemnitee").
 
WHEREAS, Indemnitee is an officer of the Company;
 
WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies and that such risk is magnified as the Company is engaged in a
strategic process;
 
WHEREAS, the board of directors of the Company (the "Board") has determined that
enhancing the ability of the Company to retain and attract as directors and
officers the most capable persons is in the best interests of the Company and
that the Company therefore should seek to assure such persons that
indemnification and insurance coverage is available; and
 
WHEREAS, in recognition of the need to provide Indemnitee with substantial
protection against personal liability, in order to procure Indemnitee's
continued service as an officer of the Company and to enhance Indemnitee's
ability to serve the Company in an effective manner, and in order to provide
such protection pursuant to express contract rights (intended to be enforceable
irrespective of, among other things, any amendment to the Company's certificate
of incorporation or bylaws (collectively, the "Constituent Documents"), any
change in the composition of the Board or any change in control or business
combination transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of, and the advancement of Expenses
(as defined in Section 1(f) below) to, Indemnitee as set forth in this Agreement
and for the continued coverage of Indemnitee under the Company’s directors' and
officers' liability insurance policies.
 
NOW, THEREFORE, in consideration of the foregoing and the Indemnitee's agreement
to continue to provide services to the Company, the parties agree as follows:
 
1.             Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:
 
 
1

--------------------------------------------------------------------------------

 
 
(a)           "Beneficial Owner" has the meaning given to the term "beneficial
owner" in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act").
 
(b)           "Change in Control" means the occurrence after the date of this
Agreement of any of the following events:
 
(i)             any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 20% or more of the
Company's then outstanding Voting Securities unless the change in relative
Beneficial Ownership of the Company's securities by any Person results solely
from a reduction in the aggregate number of outstanding shares of securities
entitled to vote generally in the election of directors;
 
(ii)            the consummation of a reorganization, merger or consolidation,
unless immediately following such reorganization, merger or consolidation, all
of the Beneficial Owners of the Voting Securities of the Company immediately
prior to such transaction beneficially own, directly or indirectly, as a result
of their ownership of the Company's Voting Securities, more than 60% of the
combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction;
 
(iii)           during any period of two consecutive years, not including any
period prior to the execution of this Agreement, individuals who at the
beginning of such period constituted the Board (including for this purpose any
new directors whose election by the Board or nomination for election by the
Company's stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved) cease for any reason to constitute at least a majority of the Board;
or
 
(iv)           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets.
 
(c)           "Claim" means:
 
(i)             any threatened, pending or completed action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; or
 
(ii)            any inquiry, hearing or investigation that the Indemnitee
determines might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           "Disinterested Director" means a director of the Company who is
not and was not a party to the Claim in respect of which indemnification is
sought by Indemnitee.
 
(e)           "Expenses" means any and all expenses, including attorneys' and
experts' fees and expenses, court costs, transcript costs, travel expenses,
duplicating, printing and binding costs, telephone charges, and all other costs
and expenses incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim. Expenses also shall include (i) Expenses
incurred in connection with any appeal resulting from any Claim, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent, and (ii)
for purposes of Section 5 only, Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee's rights under
this Agreement, by litigation or otherwise.  Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.
 
(f)           "Expense Advance" means any payment of Expenses advanced to
Indemnitee by the Company pursuant to Section 4 or Section 5 hereof.
 
(g)           "Indemnifiable Event" means any event or occurrence, whether
occurring before, on or after the date of this Agreement, related to the fact
that Indemnitee is or was a director, officer, employee or agent of the Company
or any subsidiary of the Company, or is or was serving at the request of the
Company as a director, officer, employee, member, manager, trustee or agent of
any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise (collectively with the Company, an
"Enterprise") or by reason of an action or inaction by Indemnitee in any such
capacity (whether or not serving in such capacity at the time any Loss is
incurred for which indemnification can be provided under this Agreement).
 
(h)           "Independent Counsel" means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently
performs, nor in the past five years has performed, services for either: (i) the
Company or Indemnitee (other than in connection with matters concerning
Indemnitee under this Agreement or of other indemnitees under similar
agreements) or (ii) any other party to the Claim giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term "Independent
Counsel" shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee's rights under this Agreement.
 
(i)           "Losses" means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other), ERISA excise
taxes, amounts paid or payable in settlement, including any interest,
assessments, any federal, state, local or foreign taxes imposed as a result of
the actual or deemed receipt of any payments under this Agreement and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in, any Claim.
 
 
3

--------------------------------------------------------------------------------

 
 
(j)           "New York Court" shall have the meaning ascribed to it in Section
9(e) below.
 
(k)           "Person" means any individual, corporation, firm, partnership,
joint venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.
 
(l)           "Standard of Conduct Determination" shall have the meaning
ascribed to it in Section 9(b) below.
 
(m)           "Voting Securities" means any securities of the Company that vote
generally in the election of directors.
 
2.             Services to the Company.  Indemnitee agrees to continue to serve
as a director or officer of the Company for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders his resignation or is no longer
serving in such capacity. This Agreement shall not be deemed an employment
agreement between the Company (or any of its subsidiaries) and
Indemnitee.  Indemnitee specifically acknowledges that his employment with the
Company or any of its subsidiaries is at will and the Indemnitee may be
discharged at any time for any reason, with or without cause, except as may be
otherwise provided in any written employment agreement between Indemnitee and
the Company (or any of its subsidiaries), other applicable formal severance
policies duly adopted by the Board or, with respect to service as a director or
officer of the Company, by the Company's Constituent Documents or New York
law.  This Agreement shall continue in force after Indemnitee has ceased to
serve as a director or officer of the Company or, at the request of the Company,
of any of its subsidiaries, as provided in Section 12 hereof.
 
3.             Indemnification .  Subject to Section 9 and Section 10 of this
Agreement, the Company shall indemnify Indemnitee, to the fullest extent
permitted by the laws of the State of New York in effect on the date hereof, or
as such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification, against any and all Losses if Indemnitee was or
is or becomes a party to or participant in, or is threatened to be made a party
to or participant in, any Claim by reason of or arising in part out of an
Indemnifiable Event, including, without limitation, Claims brought by or in the
right of the Company, Claims brought by third parties, and Claims in which the
Indemnitee is solely a witness.
 
 
4

--------------------------------------------------------------------------------

 
 
4.             Advancement of Expenses.  Indemnitee shall have the right to
advancement by the Company, prior to the final disposition of any Claim by final
adjudication to which there are no further rights of appeal, of any and all
Expenses actually and reasonably paid or incurred by Indemnitee in connection
with any Claim arising out of an Indemnifiable Event.  Indemnitee's right to
such advancement is not subject to the satisfaction of any standard of
conduct.  Without limiting the generality or effect of the foregoing, as soon as
reasonably practicable, but in any event no later than twenty (20) days after
any request by Indemnitee, the Company shall, in accordance with such request,
(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses.  In connection with any request for Expense Advances, Indemnitee
shall not be required to provide any documentation or information to the extent
that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege.  In connection with any request for Expense Advances,
Indemnitee shall execute and deliver to the Company an undertaking (which shall
be accepted without reference to Indemnitee's ability to repay the Expense
Advances) to repay any amounts paid, advanced, or reimbursed by the Company for
such Expenses to the extent that it is ultimately determined, following the
final disposition of such Claim, that Indemnitee is not entitled to
indemnification hereunder.  Indemnitee's obligation to reimburse the Company for
Expense Advances shall be unsecured and no interest shall be charged thereon.
 
5.             Indemnification for Expenses in Enforcing Rights.  To the fullest
extent allowable under applicable law, the Company shall also indemnify against,
and, if requested by Indemnitee, shall advance to Indemnitee subject to and in
accordance with Section 4, any Expenses actually and reasonably paid or incurred
by Indemnitee in connection with any action or proceeding by Indemnitee for (a)
indemnification or reimbursement or advance payment of Expenses by the Company
under any provision of this Agreement, or under any other agreement or provision
of the Constituent Documents now or hereafter in effect relating to Claims
relating to Indemnifiable Events, and/or (b) recovery under any directors' and
officers' liability insurance policies maintained by the Company; provided,
however, that in the event that Indemnitee is ultimately determined not to be
entitled to such indemnification or insurance recovery, as the case may be, then
all amounts advanced under this Section 5 shall be repaid.  Indemnitee shall be
required to reimburse the Company in the event that a final judicial
determination is made that such action brought by Indemnitee was frivolous or
not made in good faith.
 
6.             Partial Indemnity.  If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for a portion of any Losses
in respect of a Claim related to an Indemnifiable Event but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.
 
7.             Notification and Defense of Claims.
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           Notification of Claims. Indemnitee shall notify the Company in
writing as soon as practicable of any Claim which could relate to an
Indemnifiable Event or for which Indemnitee could seek Expense Advances,
including a brief description (based upon information then available to
Indemnitee) of the nature of, and the facts underlying, such Claim.  The failure
by Indemnitee to timely notify the Company hereunder shall not relieve the
Company from any liability hereunder unless the Company's ability to participate
in the defense of such claim was materially and adversely affected by such
failure/except that the Company shall not be liable to indemnify Indemnitee
under this Agreement with respect to any judicial award in a Claim related to an
Indemnifiable Event if the Company was not given a reasonable and timely
opportunity to participate at its expense in the defense of such action.  If at
the time of the receipt of such notice, the Company has directors' and officers'
liability insurance in effect under which coverage for Claims related to
Indemnifiable Events is potentially available, the Company shall give prompt
written notice to the applicable insurers in accordance with the procedures set
forth in the applicable policies.  The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Claim, in each case substantially concurrently with the delivery or receipt
thereof by the Company.
 
(b)           Defense of Claims. The Company shall be entitled to participate in
the defense of any Claim relating to an Indemnifiable Event at its own expense
and, except as otherwise provided below, to the extent the Company so wishes, it
may assume the defense thereof with counsel reasonably satisfactory to
Indemnitee.  After notice from the Company to Indemnitee of its election to
assume the defense of any such Claim, the Company shall not be liable to
Indemnitee under this Agreement or otherwise for any Expenses subsequently
directly incurred by Indemnitee in connection with Indemnitee's defense of such
Claim other than reasonable costs of investigation or as otherwise provided
below.  Indemnitee shall have the right to employ its own legal counsel in such
Claim, but all Expenses related to such counsel incurred after notice from the
Company of its assumption of the defense shall be at Indemnitee's own expense;
provided, however, that if (i) Indemnitee's employment of its own legal counsel
has been authorized by the Company, (ii) Indemnitee has reasonably determined
that there may be a conflict of interest between Indemnitee and the Company in
the defense of such Claim, (iii) after a Change in Control, Indemnitee's
employment of its own counsel has been approved by the Independent Counsel or
(iv) the Company shall not in fact have employed counsel to assume the defense
of such Claim, then Indemnitee shall be entitled to retain its own separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any such Claim) and all Expenses related to such separate counsel
shall be borne by the Company.
 
8.             Procedure upon Application for Indemnification.  In order to
obtain indemnification pursuant to this Agreement, Indemnitee shall submit to
the Company a written request therefor, including in such request such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of the Claim,
provided, however, that documentation and information need not be so provided to
the extent that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege.  Indemnification shall be made insofar as the Company
determines Indemnitee is entitled to indemnification in accordance with Section
9 below.
 
 
6

--------------------------------------------------------------------------------

 
 
9.             Determination of Right to Indemnification.
 
(a)           Mandatory Indemnification; Indemnification as a Witness.
 
(i)            To the extent that Indemnitee shall have been successful on the
merits or otherwise in defense of any Claim relating to an Indemnifiable Event
or any portion thereof or in defense of any issue or matter therein, including
without limitation dismissal without prejudice, Indemnitee shall be indemnified
against all Losses relating to such Claim in accordance with Section 3 to the
fullest extent allowable by law, and no Standard of Conduct Determination (as
defined in Section 9(b)) shall be required.
 
(ii)           To the extent that Indemnitee's involvement in a Claim relating
to an Indemnifiable Event is to prepare to serve and serve as a witness, and not
as a party, the Indemnitee shall be indemnified against all Losses incurred in
connection therewith to the fullest extent allowable by law and no Standard of
Conduct Determination (as defined in Section 9(b)) shall be required.
 
(b)           Standard of Conduct.  To the extent that the provisions of Section
9(a) are inapplicable to a Claim related to an Indemnifiable Event that shall
have been finally disposed of, any determination of whether Indemnitee has
satisfied any applicable standard of conduct under New York law that is a
legally required condition to indemnification of Indemnitee hereunder against
Losses relating to such Claim and any determination that Expense Advances must
be repaid to the Company (a "Standard of Conduct Determination") shall be made
as follows:
 
(i)            if no Change in Control has occurred, (A) by a majority vote of
the Disinterested Directors, even if less than a quorum of the Board, (B) by a
committee of Disinterested Directors designated by a majority vote of the
Disinterested Directors, even though less than a quorum or (C) if there are no
such Disinterested Directors, by Independent Counsel in a written opinion
addressed to the Board, a copy of which shall be delivered to Indemnitee; and
 
(ii)           if a Change in Control shall have occurred, (A) if the Indemnitee
so requests in writing, by a majority vote of the Disinterested Directors, even
if less than a quorum of the Board or (B) otherwise, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee.
 
 
7

--------------------------------------------------------------------------------

 
 
The Company shall indemnify and hold harmless Indemnitee against and, if
requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, as soon as reasonably practicable, but in any event no later than
twenty (20) days of such request, any and all Expenses incurred by Indemnitee in
cooperating with the person or persons making such Standard of Conduct
Determination.
 
 
(c)           Making the Standard of Conduct Determination. The Company shall
use its reasonable best efforts to cause any Standard of Conduct Determination
required under Section 9(b) to be made as promptly as practicable. If the person
or persons designated to make the Standard of Conduct Determination under
Section 9(b) shall not have made a determination within thirty (30) days after
the later of (A) receipt by the Company of a written request from Indemnitee for
indemnification pursuant to Section 8 (the date of such receipt being the
"Notification Date") and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, then Indemnitee shall be
deemed to have satisfied the applicable standard of conduct; provided, however,
that such 30-day period may be extended for a reasonable time, not to exceed an
additional 30 days, if the person or persons making such determination in good
faith requires such additional time to obtain or evaluate information relating
thereto. Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
Claim.
 
(d)           Payment of Indemnification. If, in regard to any Losses:
 
(i)             Indemnitee shall be entitled to indemnification pursuant to
Section 9(a);
 
(ii)            no Standard Conduct Determination is legally required as a
condition to indemnification of Indemnitee hereunder; or
 
(iii)           Indemnitee has been determined or deemed pursuant to Section
9(b) or Section 9(c) to have satisfied the Standard of Conduct Determination,
 
then the Company shall pay to Indemnitee, within ten (10) days after the later
of (A) the Notification Date or (B) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) is satisfied, an amount equal
to such Losses.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Selection of Independent Counsel for Standard of Conduct
Determination. If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 9(b)(i), the Independent Counsel shall
be selected by the Board of Directors, and the Company shall give written notice
to Indemnitee advising him of the identity of the Independent Counsel so
selected.  If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 9(b)(ii), the Independent Counsel shall be selected
by Indemnitee, and Indemnitee shall give written notice to the Company advising
it of the identity of the Independent Counsel so selected. In either case,
Indemnitee or the Company, as applicable, may, within five (5) days after
receiving written notice of selection from the other, deliver to the other a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
satisfy the criteria set forth in the definition of "Independent Counsel" in
Section 1(h), and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person or
firm so selected shall act as Independent Counsel.  If such written objection is
properly and timely made and substantiated, (i) the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit; and
(ii) the non-objecting party may, at its option, select an alternative
Independent Counsel and give written notice to the other party advising such
other party of the identity of the alternative Independent Counsel so selected,
in which case the provisions of the two immediately preceding sentences, the
introductory clause of this sentence and numbered clause (i) of this sentence
shall apply to such subsequent selection and notice.  If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections.  If no Independent Counsel that is permitted
under the foregoing provisions of this Section 9(e) to make the Standard of
Conduct Determination shall have been selected within 20 days after the Company
gives its initial notice pursuant to the first sentence of this Section 9(e) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 9(e), as the case may be, either the Company or Indemnitee may petition
a state or federal court located in New York State ("New York Court") to resolve
any objection which shall have been made by the Company or Indemnitee to the
other's selection of Independent Counsel and/or to appoint as Independent
Counsel a person to be selected by the Court or such other person as the Court
shall designate, and the person or firm with respect to whom all objections are
so resolved or the person or firm so appointed will act as Independent
Counsel.  In all events, the Company shall pay all of the reasonable fees and
expenses of the Independent Counsel incurred in connection with the Independent
Counsel’s determination pursuant to Section 9(b).
 
(f)           Presumptions and Defenses.
 
(i)            Indemnitee's Entitlement to Indemnification.  In making any
Standard of Conduct Determination, the person or persons making such
determination shall presume that Indemnitee has satisfied the applicable
standard of conduct and is entitled to indemnification, and the Company shall
have the burden of proof to overcome that presumption and establish that
Indemnitee is not so entitled.  Any Standard of Conduct Determination that is
adverse to Indemnitee may be challenged by the Indemnitee in the New York
Court.  No determination by the Company (including by its directors or any
Independent Counsel) that Indemnitee has not satisfied any applicable standard
of conduct may be used as a defense to any legal proceedings brought by
Indemnitee to secure indemnification or reimbursement or advance payment of
Expenses by the Company hereunder or create a presumption that Indemnitee has
not met any applicable standard of conduct.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           Reliance as a Safe Harbor.  For purposes of this Agreement, and
without creating any presumption as to a lack of good faith if the following
circumstances do not exist, Indemnitee shall be deemed to have acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company if Indemnitee's actions or omissions to act
are taken in good faith reliance upon the records of the Company, including its
financial statements, or upon information, opinions, reports or statements
furnished to Indemnitee by the officers or employees of the Company or any of
its subsidiaries in the course of their duties, or by committees of the Board or
by any other Person (including legal counsel, accountants and financial
advisors) as to matters Indemnitee reasonably believes are within such other
Person's professional or expert competence and who has been selected with
reasonable care by or on behalf of the Company. In addition, the knowledge
and/or actions, or failures to act, of any director, officer, agent or employee
of the Company shall not be imputed to Indemnitee for purposes of determining
the right to indemnity hereunder.
 
(iii)           No Other Presumptions.  For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, will not create a presumption that Indemnitee did not meet any
applicable standard of conduct or have any particular belief, or that
indemnification hereunder is otherwise not permitted.
 
(iv)           Defense to Indemnification and Burden of Proof.  It shall be a
defense to any action brought by Indemnitee against the Company to enforce this
Agreement (other than an action brought to enforce a claim for Losses incurred
in defending against a Claim related to an Indemnifiable Event in advance of its
final disposition) that it is not permissible under applicable law for the
Company to indemnify Indemnitee for the amount claimed.  In connection with any
such action or any related Standard of Conduct Determination, the burden of
proving such a defense or that the Indemnitee did not satisfy the applicable
standard of conduct shall be on the Company.
 
(v)           Resolution of Claims.  The Company acknowledges that a settlement
or other disposition short of final judgment may be successful on the merits or
otherwise for purposes of Section 9(a)(i) if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
Claim relating to an Indemnifiable Event to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee
(including, without limitation, settlement of such action, claim or proceeding
with our without payment of money or other consideration) it shall be presumed
that Indemnitee has been successful on the merits or otherwise for purposes of
Section 9(a)(i). The Company shall have the burden of proof to overcome this
presumption.
 
 
10

--------------------------------------------------------------------------------

 
 
10.           Exclusions from Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to:
 
(a)           indemnify or advance funds to Indemnitee for Expenses or Losses
with respect to proceedings initiated by Indemnitee, including any proceedings
against the Company or its directors, officers, employees or other indemnitees
and not by way of defense, except:
 
(i)             proceedings referenced in Section 5 above (unless a court of
competent jurisdiction determines that each of the material assertions made by
Indemnitee in such proceeding was not made in good faith or was frivolous); or
 
(ii)            where the Company has joined in or the Board has consented to
the initiation of such proceedings.
 
(b)           indemnify Indemnitee if a final decision by a court of competent
jurisdiction determines that such indemnification is prohibited by applicable
law.
 
(c)           indemnify Indemnitee for the disgorgement of profits arising from
the purchase or sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, or any similar successor statute.
 
(d)           indemnify or advance funds to Indemnitee for Indemnitee's
reimbursement to the Company of any bonus or other incentive-based or
equity-based compensation previously received by Indemnitee or payment of any
profits realized by Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
under Section 304 of the Sarbanes-Oxley Act of 2002 in connection with an
accounting restatement of the Company or the payment to the Company of profits
arising from the purchase or sale by Indemnitee of securities in violation of
Section 306 of the Sarbanes-Oxley Act).
 
11.           Settlement of Claims. The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any
threatened or pending Claim related to an Indemnifiable Event effected without
the Company's prior written consent, which shall not be unreasonably withheld or
delayed; provided, however, that if a Change in Control has occurred, the
Company shall be liable for indemnification of the Indemnitee for amounts paid
in settlement if an Independent Counsel has approved the settlement. The Company
shall not settle any Claim related to an Indemnifiable Event in any manner that
would impose any Losses on the Indemnitee without the Indemnitee's prior written
consent.
 
12.           Duration. All agreements and obligations of the Company contained
herein shall continue during the period that Indemnitee is a director or officer
of the Company (or is serving at the request of the Company as a director,
officer, employee, member, trustee or agent of another Enterprise) and shall
continue thereafter (i) so long as Indemnitee may be subject to any possible
Claim relating to an Indemnifiable Event (including any rights of appeal
thereto) and (ii) throughout the pendency of any proceeding (including any
rights of appeal thereto) commenced by Indemnitee to enforce or interpret his or
her rights under this Agreement, even if, in either case, he or she may have
ceased to serve in such capacity at the time of any such Claim or proceeding.
 
 
11

--------------------------------------------------------------------------------

 
 
13.           Non-Exclusivity. The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Constituent
Documents, the Business Corporation Law of the State of New York, any other
contract or otherwise (collectively, "Other Indemnity Provisions"); provided,
however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder.  The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee's right to
indemnification under this Agreement or any Other Indemnity Provision.
 
14.           Liability Insurance. For the duration of Indemnitee's service as
an officer of the Company, and thereafter for so long as Indemnitee shall be
subject to any pending Claim relating to an Indemnifiable Event, the Company
shall use commercially reasonable efforts (taking into account the scope and
amount of coverage available relative to the cost thereof) to continue to
maintain in effect policies of directors' and officers' liability insurance
providing coverage that is at least substantially comparable in scope and amount
to that provided by the Company's current policies of directors' and officers'
liability insurance.  In all policies of directors' and officers' liability
insurance maintained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits as are
provided to the most favorably insured of the Company's directors, if Indemnitee
is a director, or of the Company's officers, if Indemnitee is an officer (and
not a director) by such policy.  Upon request, the Company will provide to
Indemnitee copies of all directors' and officers' liability insurance
applications, binders, policies, declarations, endorsements and other related
materials.  Indemnitee will be reimbursed for the expenses incurred to procure
his or her own policy of similar coverage in lieu of a directors' and officers'
liability insurance policy if the Company fails to maintain such coverage
pursuant to the terms of this Section 14.
 
15.           No Duplication of Payments.  The Company shall not be liable under
this Agreement to make any payment to Indemnitee in respect of any Losses to the
extent Indemnitee has otherwise received payment under any insurance policy, the
Constituent Documents, Other Indemnity Provisions or otherwise of the amounts
otherwise indemnifiable by the Company hereunder.
 
 
12

--------------------------------------------------------------------------------

 
 
16.           Subrogation. In the event of payment to Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee.  Indemnitee shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.
 
17.           Amendments.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.  Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.
 
18.           Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs and personal and legal
representatives.  The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part of the business and/or assets of the
Company, by written agreement, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place.
 
19.           Severability. The provisions of this Agreement shall be severable
in the event that any of the provisions hereof (including any portion thereof)
are held by a court of competent jurisdiction to be invalid, illegal, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law.
 
20.           Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand, against receipt, or mailed, by postage prepaid, certified or
registered mail:
 
(a)           if to Indemnitee, to the address set forth on the signature page
hereto.
 
(b)           if to the Company, to:


Gyrodyne Company of America, Inc.
1 Flowerfield, Suite 24
Saint James, New York 11780
Attention: Chairman
 
 
13

--------------------------------------------------------------------------------

 
 
Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the third business day
after mailing.
 
21.           Governing Law and Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such state without giving
effect to its principles of conflicts of laws.  The Company and Indemnitee
hereby irrevocably and unconditionally: (a) agree that any action or proceeding
arising out of or in connection with this Agreement shall be brought only in the
New York Court and not in any other state or federal court in the United States,
(b) consent to submit to the exclusive jurisdiction of the New York Court
located in Suffolk County for purposes of any action or proceeding arising out
of or in connection with this Agreement, and (c) waive, and agree not to plead
or make, any claim that the New York Court lacks venue or that any such action
or proceeding brought in the New York Court located in Suffolk County has been
brought in an improper or inconvenient forum.
 
22.           Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.
 
23.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
but all of which together shall constitute one and the same Agreement.






[SIGNATURE PAGE FOLLOWS]
 
 
14

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
 
 
GYRODYNE COMPANY OF AMERICA, INC
 
 
 
By: _____________________
       Name:
       Title:




 
 
INDEMNITEE
 
 
__________________________
Name:

 
15

 